DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 20 December 2021:
	Claims 1-3, 7, 13-15 and 20 are amended.
	Claims 1-20 are pending.


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for persistently storing event counts including generating, using a secret cryptographic key, a sequence of numbers arranged in a pseudorandom order. The sequence of numbers is indicative of a sequence of addresses of cells in an array of cells. Each cell in the array of cells is programmable from an initial state to a programmed state to persistently encode data indicative of counter values associated with a particular event. 

The closest prior art are as follows:

TUYLS et al. (U.S. PGPub. 2019/0147967) discloses techniques for a programming device arranged to obtain and store a random bit string in a memory device. The memory device comprising multiple one-time programmable memory cells, a memory cell having a programmed state and a not-programmed state, the memory cell being one-time programmable by changing the state from the not-

Nishibori et al. (U.S. Patent 4,740,835) discloses techniques for a wire-tap preventing apparatus for community antenna television terminals, comprising at a subscriber’s terminal in a subscription CATV system is prevented by including a redundancy check-bit in each subscriber’s terminal address, and by providing for a verification of the check-bit before viewing of the program on the channel is permitted. However, unlike the instant invention, Nishibori does not disclose “wherein the event counter module is configured to determine that the tampering event did not occur in response to a determination that the addresses of cells having the programmed state correspond to a valid counter value indicated by the sequence of addresses, wherein a first valid counter value corresponding to the sequence of addresses is represented by a first set of programmed cells, wherein a second valid counter value corresponding to the sequence of addresses is represented by a second set of programmed cells, wherein the second set of programmed cells includes the first set of programmed cells and a particular set of cells, and wherein the first set of programmed cells does not include the particular set of cells.”

Kim (U.S. PGPub. 2008/0212367) discloses techniques for operating a flash memory device including a memory cell array having a Multi-Level Cell (MLC) for storing plural bit data, a first memory block included in the MLC is selected. However, unlike the instant invention, Kim does not disclose “wherein the event counter module is configured to determine that the tampering event did not occur in response to a determination that the addresses of cells having the programmed state correspond to a valid counter value indicated by the sequence of addresses, wherein a first valid counter value 

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-20 are allowed.





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433